929 F.2d 694Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore Roosevelt STATON, Petitioner-Appellant,v.Patrick WHALEN, Respondent-Appellee.
No. 90-6697.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1991.Decided April 1, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-90-1475-N)
Theodore Roosevelt Staton, appellant pro se.
Raymond Alvin Jackson, Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Theodore Roosevelt Staton appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Staton v. Whalen, CA-90-1475-N (E.D.Va. Nov. 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.